Mobley, Justice.
Code Ann. § 2-3704 confers jurisdiction upon this court “in all cases in which the constitutionality of any law of the State of Georgia ... is drawn in question.” The question presented in this case is whether or not certain rules of the State Revenue Commissioner promulgated under authority of Code Ann. § 58-1022 (h) to control distilled spirits and alcohol are unconstitutional. Such rules are not laws of the State of Georgia within the meaning of Code Ann. § 2-3704 so as to give this court jurisdiction to determine their constitutionality, Maner v. Dykes, 183 Ga. 118 (187 SE 699); Carter v. Bishop, 209 Ga. 146 (71 SE2d 216); Dade County v. State of Ga., 203 Ga. 280 (46 SE2d 345); Atlanta-Asheville Motor Express v. Superior Garment Mfg. Co., 206 Ga. 882 *240(59 SE2d 382), and there being no other question involved giving this court jurisdiction, the Court of Appeals, not this court, has jurisdiction of this case.
Argued September 16, 1964
Decided September 21, 1964.
Smith, Gardner, Kelley & Wiggins, for plaintiff in error.
John A. Blackmon, William L. Harper, Assistant Attorneys General, contra.

Transferred to the Court of Appeals.


All the Justices concur.